DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 33, 36-42, 44-50, 53-57, 65-67, 70-72, 74, 79-80 are pending. The amendment filed on 02/16/2021 has been entered. Claims 33, 36-42, 44-50, 53-57, are withdrawn. 
This is a non-Final office action. 
Claims 65-67, 70-72, 74, 79-80 are under-consideration.
Priority
This application is a continuation of U.S, Application No. 14/707,557, filed on May 8. 2015, which is a continuation of U.S. Application No. 12/928,303, filed on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267,008, filed on December 4, 2003, U.S. Application No. 14/707,557, filed on May 8, 2015 is also a continuation of US Application No. 13/346,746 filed on July 19, 2013, now US Pat No. 3,551,0101, which is a continuation of U.S. Application No. 12/328,302, tiled on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267,008, filed on December 4, 2009. As such the effectively filed date for the instant application is December 4, 2009. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Objections/ Necessitated by Amendment

Withdrawn/Double Patenting Warning/ Necessitated by Amendment
Claim 73 objected to under 37 CFR 1.75 as being a substantial duplicate thereof is withdrawn in view of canceled claim.
Withdrawn /Claim Rejections - 35 USC § 112/ Necessitated by Amendment
Claims 65-80 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling tor a. method of genetically modifying an hematopoietic stem cell (HSC) to produce a protein when the HSC differentiates, comprising; 
transducing a mammalian HSC with a vector, the vector comprising; 
an HSC specific promoter; and a gene of interest (GOI) operably linked to an ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK) promoter, the GOI encodes alpha-L-iduronidase (IDUA) protein,
 wherein activation of the promoter occurs during differentiation of the HSC, 
activation of the promoter leads to expression of the protein, 
the protein is non-native to blood, is not conventionally secreted into blood circulation or both, and
wherein the HSC expresses erythroid markers CD71 and Ter119, or both, does not reasonably provide enablement for HSC lacking erythroid markers CD71, Ter119 or both, any GOI other than IDUA or any promoter other than erythroid specific promoter is withdrawn in view of applicant’s amendment to bring claims 69, 71 and 76 into base claim 65.
Withdrawn/Claim Rejections - 35 USC §102/ Necessitated by Amendment
Claims 65, 66-67, 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005, previously cited) is withdrawn in view of applicants amendment to bring claims 69, and 76 into base claim 65.
s 65, 66-67, 73 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grande (Blood, Vol 93, No 10: 3276-3285, 1999, previously cited) is withdrawn in view of applicant’s amendment to bring claims 69, 71, and 76 into base claim 65.
Claims 65, 66-67, 73 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (Gene Therapy, 7: 1875-1883, 2000) is withdrawn in view of applicant’s amendment to bring claims 69, 71 and 76 into base claim 65. 
Claims 65, 66-70 rejected under 35 U.S.C. 103 as being unpatentable over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005, previously cited) in view of Grande et al (Blood, Vol 93, No 10: 3276-3285, 1999), and further in view of Pan et al, (Gene Therapy, 7: 1875-1883, 2000) is withdrawn in view of applicants amendment to bring claims 69, 71, and 76 into base claim 65. 
Claims 65, 76 rejected under 35 U.S.C. 103 as being unpatentable over Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005, previously cited) in view of Grande et al (Blood, vol 93. No 10: 3276-3285, 1999) and further in view of Pan, (Gene Therapy, 7: 1875-1883, 2000): Zhu (Biochemistry, 46(23): 6844-6858, 2007) is withdrawn in view of applicants amendment to bring claims 69, and 76 into base claim 65.
Claims 65, 75, 77 rejected under 35 U.S.G. 103 as being unpatentable over Malik, (Ann. N.Y. Acad, Sci, 1054: 238-249, 2005, previously cited) in view of Grande (Blood, Vol 93, No 10: 3276-3285, 1999), and further in view of Pan et a!, (Gene Therapy, 7: 1875-1883, 2000) is withdrawn in view of applicants amendment to bring claims 69, 71, and 76 into base claim 65.

New/Claim Rejections - 35 USC §103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
(1)	 Claims 65-67, 70, 72, 74, 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276-3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875-1883, 2000).
Regarding claims 65, 72, 79-80, Malik discloses a method of Human thalassemia major bone marrow ( TBM) CD34+ cells primitive hematopoietic progenitor cells from four patients were transduced with a self-inactivating (SIN) SIN-lentiviral vector, termed BGI, containing the cHS4 insulator inserted in the SIN deletion of the 3’ long terminal repeat (LTR), 3.1 kb of the -globin locus control region (LCR), and the human -globin gene driven by the -globin promoter in the opposite orientation to the vector transcript (abstract, p 240 2nd and 3rd paragraph, FIG. 1A). TBM-BGI cultures resulted in hemoglobinization, expansion, and RBC production that was indistinguishable from Normal Bone Marrow (NBM)-derived RBCs (p 243, 1s, paragraph, figure 2). Moreover, injected mock-transduced NBM and TBM CD34+ cells, as well as BGI transduced TBM CD34+ cells into 4- to 6-week-old splenectomized, sublethally irradiated 2mnull NOD-SCID mice. The TBM-BGI group of mice showed a similar proportion of HbA+ cells as seen in the NBM group of mice, confirming that -globin expression was sustained due to transduction of primitive hematopoietic progenitor cells differentiation into glycophorin A+ (Ter119) expressing cells (abstract, p 244). Regarding claim 74, TBM-BGI progenitor cells were able to sustain effective erythropoiesis in vivo with circulating erythroid cells (p 244 and figure 3).
Grande also teaches transducing human hematopoietic stem cells, with a retroviral vector comprising an autoregulatory enhancer (ARE) of the erythroid-specific GATA-1 transcription factor gene promoter the reporter genes of interest (ALNGFR, EGFP) expressed in in vitro, and in vivo, after bone marrow transplantation in lethality irradiated mice (abstract, p 3276, 2nd column). Expression of the ALNGFR is restricted to the erythroid Glycophorin A (GpA) (Ter119) positive erythroblastic progeny of transduced human CD34+ cells, (p 3280, 1st column last paragraph, figure 4). Regarding claim 66, Quantitatively ALNGFR protein expression is decreased during the stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes (p 3282, 2nd column, 1st paragraph and figure 8); indicative that the GATA-1-responsive LTR is active at all stages of murine erythroid differentiation (p 3282, 2nd column, 1st paragraph last two lines), thus meets the limitation activation of the promoter occurs during differentiation of the HSC. Regarding claims 67, the erythroid progeny is a mature small erythroblast (p 3282, 2nd column 1st paragraph; p 3283 2nd column 1st paragraph).  
Malik/Grande do not teach, wherein the promoter is ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK).
However, before the instant effective filing date of the instant invention,[AltContent: rect][AltContent: rect][AltContent: rect] Zhu teaches a vector with erythroid-specific expression of the -globin gene driven by the hybrid promoter IHK (human ALAS2 intron 8 erythroid-specific enhancer, HS40 core element from human RLCR, ankyrin-1 promoter) establishes erythroid-specific expression of -globin in erythroblastic K-562 cells hematopoietic stem cell (HSCs) (abstract, figure 3 panel A, panel B). The ankyrin-1 promoter is more active than the -globin promoter in K-562 cells (p 6851, 1st column bridge 2nd column). Zhu also teaches during differentiation of the proerythroid MEL cells to adult erythroid cells by the addition of DMSO medium that -globin driven by the IHK promoter showed protein expression is controlled, in part, at the translational level during differentiation. However, the significant upregulation in the induced MEL cells suggests that factors affecting erythroid promoter function also modulate -globin gene expression in adult erythroid cells (p 6853, 2nd nd paragraph). Interestingly, the IHK promoter drives synthesis of -globin mRNA in the non-erythroid HuH-7 cells and to a smaller extent in HCT116 cells (data not shown p 6855, 1st column 1st paragraph). This may result from certain transcription factors such as GATA-1 and BKLF, which activate minimal ankyrin-1 promoter and are expressed in hepatoma cells (data not shown p 6855, 1st column 1st paragraph). 
Zhu does not teach the protein is lysosomal enzyme.
However, before the instant effective filing date of the instant invention, Pan teaches GD34+ progenitor cells from peripheral blood of patients with mucopolysaccharidosis (MPS) type I (PBPCmps) transduced with retroviral vector constructed to express the human a-L-iduronidase (IDUA) cDNA designed to evaluate the potential effects of specific promoters, the addition of selectable markers, and the use of multiple promoters versus an internal ribosome entry site for expression of IDUA and selectable maker genes (abstract, figure 1 and figure 3). Bicistronic vector LP1CD overcame down-regulation and practically introduced the highest IDUA level in unselected intermediate level in PBPCmps. These studies provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells (abstract), interestingly, PBPCmps transduced with vectors containing an internal human PGK promoter always exhibited the highest IDUA activities (three-to nine-fold) in comparison with other vectors sharing similar design but carrying different promoters (abstract, p 1878, 2nd column 2nd paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the SIN-lentivirus vector with the human -globin gene driven by the -globin promoter for sustained expression of the transgene of primitive hematopoietic progenitor cells expressing glycophorin A (Ter119)  a disclosed by Malik by using the ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK) to establishes erythroid-specific expression of -globin in erythroblastic HSCs and also the IHK promoter drives synthesis of -globin mRNA in the non-activation of the promoter occurs during differentiation of the HSC and Zhu provide a nexus of transcription factors such as GATA-1 activate minimal ankyrin-1 promoter and are expressed in non-erythroid cells and Pan peripheral blood of patients with mucopolysaccharidosis (MPS) type I (PBPCmps) transduced with retroviral vector constructed to express the human a-L-iduronidase (IDUA) bicistronic vector provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells.
One would have been motivated to do so to receive the expected benefit of the GATA-1-responsive LTR is active at all stages of erythroid differentiation and activation of the promoter occurs during differentiation of the HSC into adult erythroid cells and by using the IHK hybrid promoter to restrict erythroid-specific expression of the IDUA transgene. One would have been motivated to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue broadly, Applicant respectfully submits that the rejection provides insufficient rationale as to why one of ordinary skill in the art would combine the teachings of the 
In response claim 71 is now newly rejected as set forth below. 


(2)	Claims 65, 71 are rejected under 35 U.S.C. 103 as being unpatentable over over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276-3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875-1883, 2000)as applied to claims 65-67, 70, 72, 74, 79-80 above, and further as evidenced by Wang (Blood, ASH, Annual Meeting, Abstracts), 2008, Abstract 2355).
The teaching of Malik and Grande and Zhu and Pan apply here as indicated above.
Malik and Grande and Zhu and Pan do not teach wherein the HSC differentiates, the HSC differentiates into a cell that expressed the marker CD71.
However, before the instant effective filing date of the instant invention, Wang teaches to during different stages of erythroid differentiation erythroblast subpopulations express CD71 and Ter119 markers transduced with IDUA using erythroid specific hybrid promoter (IHK) containing human ALAS2 intron 8 erythroid specific enhancer, HS40 core element from human alpha LCR and human ankyrin-1 promoter (abstract). 
It is noted that Malik and Grande and Zhu and Pan teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene. 

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632